DETAILED ACTION
	It is noted that on the filing date of the instant application, there are two differing sets of claims that are dated November 24, 2020. The present action is based upon the set of claims 1-20 comprising 8 pages versus the set of claims 1-20 comprising 6 pages.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine or a process, which are statutory categories of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claims 1, 8, & 15 recite:
1. An electronic gaming machine providing player access to higher return to player (RTP) wagering games, the electronic gaming machine comprising: a display device; at least one memory device; and at least one processor in communication with the at least one memory device, wherein the at least one processor executes instructions to: store a plurality of wagering games, including a first wagering game with a first RTP, a second wagering game with a second RTP, and a third wagering game with a third RTP, wherein at least the first RTP and the second RTP are different; execute the first wagering game; receive a player identifier associated with a player account; determine, during execution of the first wagering game, that the player account has access to the second wagering game and the third wagering game based, at least in part, on the player identifier; control the display device to display a list of at least the second wagering game and the third wagering game; receive, in response to displaying the list, a selection of one of the second wagering game or the third wagering game; and execute the selected one of the second wagering game or the third wagering game.
8. A system for providing player access to higher return to player (RTP) wagering games on an electronic gaming machine, the system comprising: at least one memory device; and at least one processor in communication with the at least one memory device, wherein the at least one processor executes instructions to: store a plurality of RTP access levels associated with a plurality of player accounts; receive, from an electronic gaming machine, a message including a player identifier associated with a player account of the plurality of player accounts; determine an RTP access level of the plurality of RTP access levels associated with the player identifier; and transmit, to the electronic gaming machine, the determined RTP access level for the player account, wherein the electronic gaming machine is programmed to i) determine, based upon the RTP access level for the player account and during execution of a base game, a plurality of wagering games to which the player account has access, and ii) execute a selected wagering game of the plurality of wagering games in response to a selection of at least one of the plurality of wagering games.
15. A method for providing player access to higher return to player (RTP) wagering games on an electronic gaming machine, the method comprising: providing a control instruction to the electronic gaming machine that causes the electronic gaming machine to display, on a display of the electronic gaming machine, an initial wagering game, the initial wagering game associated with an initial RTP; determining that a player account of the initial wagering game satisfies at least one eligibility criterion, wherein satisfaction of the at least one eligibility criterion is a prerequisite to granting the access to a plurality of additional wagering games, at least some of the additional wagering games associated with a higher RTP than the initial RTP of the initial wagering game; persistently storing, in response to determining that the player account has satisfied the at least one eligibility criterion, an indication that the player account has been granted access to the plurality of additional wagering games; and providing a control instruction to the electronic gaming machine that causes the electronic gaming machine to display, on the display of the electronic gaming machine, a list of the plurality of additional wagering games for selection.
following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute at least a set of game rules, such as including functions related to the managing parameters and playing of one or more games as underlined in each respective independents claim above.  These sets of rules (implemented in practice as part of a fundamental economic practice of a wagering game) are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.
Regarding dependent claims 2-7, 9-13, & 15-20:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional game rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 

-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of non-transitory memory, processors, and displays used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components are silent in regards to clearly indicating how a computer aids the device, method, and medium, the extent to which a computer to the performance of the device. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
In addition, a computer memory, a processor, and displays are well known conventional devices used to electronically implement a (wagering) game as evidence by US 2003/0050111. US 2003/0050111 discloses that conventional gaming machine comprises a controller with a memory, a random number generator, credit means, and a processor to control the overall operation of the gaming machine. The conventional gaming machine is programmed to display images of a game (¶ 2).
The dependent claims  do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “stop execution of the second wagering game” which appears to lack antecedent basis in at least the instance when the selected one of the second wagering game and the third wagering game for execution (as recited in claim 1) is the third wagering game, such that there would be no execution of the second wagering game to be stopped.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears claim 16 recites a redundant limitation with respect to claim 15.  That is claim 15 recites “providing a control instruction to the electronic gaming machine that causes the electronic gaming machine to display, on a display of the electronic gaming machine, an initial wagering game” and claim 16 recites “providing a . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-13, & 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmisano et al. (U.S. Patent Application No. 2018/0089953; hereinafter “Palmisano”).
Claims 1, 8, & 15: Palmisano discloses an electronic system including a gaming machine providing player access to higher return to player (RTP) wagering games (paragraph 0008-0009, wherein the gaming system stores an ordinal ranking of subgames based on their configurable parameters including RTP and stores criteria for player access, such that when a player inserts an identifying means, such as a player card, the gaming system determines if the player has access to a premium game, and if so, indicates the subgame to which the player has been granted access; see paragraphs 0029-0030), the electronic gaming machine comprising: 
a display device (figures 1-4); 
at least one memory device (figure 4 and paragraphs 0047-0049); and 
at least one processor in communication with the at least one memory device (figure 4 and paragraphs 0047-0049), wherein the at least one processor executes instructions to: 
store a plurality of wagering games, including a first wagering game with a first RTP, a second wagering game with a second RTP, and a third wagering game with a third RTP, wherein at least the first RTP and the second RTP are different (paragraphs 0029-0030 and 0064-0066, wherein the game system stores the ordinal ranking of subgames based on a configurable parameter such as RTP, as discussed 
execute the first wagering game (i.e. clearly for the gaming system to function, a player would at some point initially execute a first wagering game of the subgames; see also paragraphs 0029-0030, 00640-0066); 
receive a player identifier associated with a player account (paragraphs 0029-0035, as discussed, a player identifying means, such as a player card, can be inserted to identify the player and an associated account; see also paragraph 0058); 
determine, during execution of the first wagering game, that the player account has access to the second wagering game and the third wagering game based, at least in part, on the player identifier (paragraphs 0064-0066, wherein an example of playing during a tournament is detailed, such that during play of a first wagering game the player could have unlocked access to second or third wagering games as additional games in the ordinal ranking of subgames); 
control the display device to display a list of at least the second wagering game and the third wagering game (paragraph 0065, wherein the player may be presented with a list to select a game from the plural subgames or games that the player has gained access to, and additionally enabled to unlock further games to add to this list, which must be stored in association with the player’s account); 
receive, in response to displaying the list, a selection of one of the second wagering game or the third wagering game (paragraph 0065, the player can select a game from the list to be executed); and 
execute the selected one of the second wagering game or the third wagering game (paragraph 0065, the player can select a game from the list to be executed).
Regarding claim 8, all of the above applies, further the gaming system of Palmisano discloses causing a processor to:
store a plurality of RTP access levels associated with a plurality of player accounts (as discussed above);
receive, from an electronic gaming machine, a message including a player identifier associated with a player account of the plurality of player accounts (as discussed above regarding insertion of a player card); 
determine an RTP access level of the plurality of RTP access levels associated with the player identifier (as discussed above regarding retrieving data from an account associated with the player identifier to determine access level(s) to available games); and 

Regarding claim 15, all of the above applies, further the gaming system of Palmisano discloses the gaming system performs a method for providing player access to higher return to player (RTP) wagering games on an electronic gaming machine (as discussed above), the method comprising: 
providing a control instruction to the electronic gaming machine that causes the electronic gaming machine to display, on a display of the electronic gaming machine, an initial wagering game, the initial wagering game associated with an initial RTP (as discussed above, at some point the player must have initiated/executed some first game or subgame having an initial RTP in the ordinal ranking); 
determining that a player account of the initial wagering game satisfies at least one eligibility criterion, wherein satisfaction of the at least one eligibility criterion is a prerequisite to granting the access to a plurality of additional wagering games, at least some of the additional wagering games associated with a higher RTP than the initial RTP of the initial wagering game (as discussed above and similarly within paragraphs 0064-0066, the player is associated with an access level or rights to certain games based on eligibility criterion, ultimately offering one or more games/subgames with a higher RTP than the first game having the initial RTP); 
persistently storing, in response to determining that the player account has satisfied the at least one eligibility criterion, an indication that the player account has been granted access to the plurality of additional wagering games (paragraphs 0064-0066 and as discussed above, the gaming system of Palmisano will persistently store data/information regarding the player to the player account to continuously evaluate eligibility criterion associated with unlocking better or higher RTP games); and 
providing a control instruction to the electronic gaming machine that causes the electronic gaming machine to display, on the display of the electronic gaming machine, a list of the plurality of additional wagering games for selection (paragraph 0065, as discussed above).
Claims 2: Palmisano discloses that the second wagering game is associated with a loyalty program tier and is accessible when the player account is at or above the associated loyalty program tier (paragraphs 0029-0035, wherein eligibility criterion offering incremental increase in RTP for further available games includes loyalty club membership).
	Claims 3 & 17: Palmisano discloses controlling the display device to display the first wagering game in the list with the second wagering game and the third wagering game, whereby the processor is configured to permit continued play of the first wagering game (paragraph 0065, wherein the list is presented (paragraph 0065, wherein the player is enabled to select a game from amount a plurality of games available, where nothing appears to preclude the player from selecting the same initial or first wagering game, such as if their mind has changed to move from one game to another available game, as Palmisano discloses reminder prompts to remind the player when additional games become available, the player is equally enabled to view the options to select a game, and ultimately decide against changing games and select the same game for continued play).
	Claim 4: Palmisano discloses determining, during execution of the selected one of the second wagering game or the third wagering game and based upon an updated player eligibility criterion, that the player account has access to a fourth wagering game, wherein the fourth wagering game is associated with a fourth RTP that is greater than the first RTP, the second RTP, and the third RTP; and execute the fourth wagering game in response to at least one of i) a selection of the fourth wagering game, or ii) automatically in response to determining that the player account has access to the fourth wagering game (paragraph 0065, as discussed above, the option to select a game includes games available at a current time, while Palmisano repeats and even reminds the player when new games become available as the player’s eligibility for higher and higher RTP games in the ordinal ranking is unlocked, such that Palmisano reasonably discloses a fourth wagering game that has a higher RTP than the other wagering games and can be selected through the option made available to the player to select a game).
	Claim 5: Palmisano discloses transmitting, to a remote server, the player identifier; and receive, from the remote server, a determination that the player account has access to the second wagering game, wherein the remote server is programmed to determine that the player account has access to the second wagering game based on one or more eligibility criteria (see discussion of claim 8 above).
Claims 7 & 13: Palmisano discloses receiving an indication that the player account has stopped playing; stop execution of the second wagering game; and execute the first wagering game, whereby the second wagering game is deactivated, and whereby only a single wagering game is executable by the electronic gaming machine at a time (paragraph 0030, wherein Palmisano discloses that when the player’s 
Claim 9: Palmisano discloses storing a plurality of eligibility criteria associated with the plurality of RTP access levels; and determine an RTP access level of the plurality of RTP access levels associated with each of the plurality of player accounts based on the plurality of eligibility criteria (see discussion of claim 15 above, further clearly the gaming system of Palmisano stores access levels and data for a plurality of accounts enabling the system to determine which account has access to which level based on a plurality of eligibility criterion, such as loyalty club membership tiers).
Claims 10, 11, & 19: Palmisano discloses receiving one or more behaviors associated with the player account; and compare the one or more behaviors to the plurality of eligibility criteria to determine the RTP access level associated with the player account (paragraph 0030, wherein Palmisano discloses a variety of eligibility criterion can be used including recent wagering amounts which is interpreted as a behavior associated with a player or player account). Further, regarding claim 11, Palmisano discloses determining an update to the RTP access level associated with the player account based on the comparison; store the updated RTP access level; and transmit the updated RTP access level to the electronic gaming machine (i.e. as players move from one game to another in the ordinal ranking, they are essentially unlocking games having higher RTPs than previous games, thus RTP access level must be updated and stored in association with their player account as they’re eligibility persists).
Claim 12: Palmisano discloses that the plurality of eligibility criteria include at least one of loyalty program tier, in casino spending, and in game behavior (paragraph 0030, wherein the behavior includes at least wager amounts and casino loyalty tiers).
	Claim 16: Palmisano discloses providing a control instruction to the electronic gaming machine that causes the electronic gaming machine to display, on the display of the electronic gaming machine, the initial wagering game (see claim 15).
Claim 18: Palmisano discloses receiving, via a second electronic gaming machine, a player identifier associated with the player account; retrieving the indication that the player account has been granted access to the plurality of additional wagering games; and providing a control instruction to the second electronic gaming machine that causes the second electronic gaming machine to display, on a display of the second electronic gaming machine, the plurality of additional wagering games (i.e. the same process of card insertion to determine RTP access levels as detailed above applies when a player moves 
20. The method in accordance with Claim 15 further comprising providing a control instruction to the electronic gaming machine to display a preview of an additional wagering game to which the player account does not have access, wherein the electronic gaming machine is programmed to: i) display the preview of the additional wagering game, ii) receive a selection of the preview, and iii) execute the additional wagering game for one of i) a predetermined period of time or ii) a predetermined number of spins of a plurality of reels of the additional wagering game.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano, as applied to claims 1-5, 7-13, & 15-19, where applicable, in view of Singer et al. (U.S. Patent Application Publication No. 2017/0337775; hereinafter “Singer”).
	Claims 6, 14, & 20: Palmisano discloses the invention substantially as claimed except for explicitly disclosing controlling the display device to display of a fourth or additional wagering game having higher RTP than previous games, prior to determining that the player account has access to the fourth wagering game; and receiving, in response to displaying the preview of the fourth wagering game, a selection of the preview of the fourth wagering game; and execute the fourth wagering game for one of i) a predetermined period of time or ii) a predetermined number of spins of a plurality of reels of the fourth wagering game. Regardless of the deficiency, Singer discloses a gaming system in which a list of games is displayed on a display device of an electronic gaming machine, such that certain games are in unlocked state and certain games are in locked state, whereby Singer further discloses that locked games may be moved to a preview state, enabling the games to be previewed. While Singer does not explicitly detail the longevity of a preview state, such as for a predetermined number of spins or predetermined time, the very essence of previewing prima facie obvious before the effective filing date of the claimed invention to have modified Palmisano with the teachings of Singer in order to provide higher RTP game previews for players to utilize temporarily, which in turn would encourage or entice certain players to wager more, achieve a higher loyalty status, or the like based on the eligibility criterion set to meet in order to fully unlock the previewed game.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MILAP SHAH/Primary Examiner, Art Unit 3715